Name: Commission Regulation (EEC) No 2826/80 of 31 October 1980 amending for the 15th time Regulation (EEC) No 2044/75 as regards the export licence for butteroil, derogating from Regulation (EEC) No 2730/79 as regards payment of the refund for butteroil, and amending Regulation (EEC) No 210/69
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  prices;  trade policy
 Date Published: nan

 No L 292/60 Official Journal of the European Communities 1 . 11 . 80 COMMISSION REGULATION (EEC) No 2826/80 of 31 October 1980 amending for die 15th time Regulation (EEC) No 2044/75 as regards the export licence for butteroil, derogating from Regulation (EEC) No 2730/79 as regards payment of the refund for butteroil, and amending Regulation (EEC) No 210/69 HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EEC) No 2044/75 is hereby amended as follows : 1 . In paragraph 5, 'subheadings 04.02 A II b) 1 , 04.02 B I b) 2 aa) and 04.03 B' are replaced by 'subhead ­ ings 04.02 A II b) 1 and 04.02 B I b) 2 aa)'. 2. In the first subparagraph of paragraphs 6 and 7, 'subheading 04.03 A' is replaced in both cases by 'heading No 04.03'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (] ), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Articles 13 (3), 17 (4) and 28 thereof, Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second subparagraph of Article 6 (2) and Article 6 (3) thereof, Whereas Article 5 (6) and (7) of Commission Regula ­ tion (EEC) No 2044/75 (5), as last amended by Regula ­ tion (EEC) No 2709/80 (6), provides that the destina ­ tion must be given on all export licences and certifi ­ cates for butter and that, in order to ensure that the said obligatory destination is reached, the payment of part of the refund is subject to provision of proof of arrival of the product at the destination ; Whereas, in order to be able to review the level of the refund at present applicable to butteroil within subheading 04.03 B of the Common Customs Tariff and exported to certain destinations, it is necessary to extend application of the said rules to this product ; Whereas, in respect of the information to be provided in this respect by the Member States, Commission Regulation (EEC) No 210/69 (7), as last amended by Regulation (EEC) No 1305/80 (8), must be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, Article 2 1 . With regard to the products falling within subheading 04.03 B, the provisions of Article 5 (7) of Regulation (EEC) No 2044/75, as amended in accor ­ dance with Article 1 above, shall apply only : , (a) to products in respect of which the customs formal ­ ities for export from the Community are completed as from the date of entry into force of this Regulation ; (b) to products placed under the arrangements referred to in Article 5 of Regulation (EEC) No 565/80 as from the date of entry into force of this Regulation . 2. However, the amended provisions of Article 5 (7) of Regulation (EEC) No 2044/75 shall not apply in the cases referred to in paragraph 1 (a) and (b) where a certificate with advanced fixing of the refund is used which was applied for before the date of entry into force of this Regulation . Article 3 In the second last subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 210/69, 'subheading 04.03 A' is replaced by 'heading No 04.03'. ( 1 ) OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 204, 28 . 7. 1978, p. 6. (J) OJ No L 155, 3. 7. 1968, p. 1 . ( «) OJ No L 264, 23 . 11 . 1972, p. 1 . (*) OJ No L 213, 11 . 8 . 1975, p. 15. (*) OJ No L 280, 24. 10 . 1980, p. 18 . (7) OJ No L 28, 5. 2. 1969, p. 1 . ( ») OJ No L 133, 30. 5. 1980, p. 24. Article 4 This Regulation shall enter into force on 1 November 1980 . 1 . 11 . 80 Official Journal of the European Communities No L 292/61 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1980 . For the Commission Finn GUNDELACH Vice-President